DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/02/2020. As directed by the amendment: no claims have been amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-20 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bierman (US 7354421). Bierman discloses a hinge (Detail B; see below) located between two adjacent proximal tubings as seen in Fig.7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 1-7, 9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0112270); in view of Bierman (US 7354421).
Regarding Claim 1, Smith discloses a securement system comprising: a medical article (catheter (16); Fig.2) comprising a lumen joint (suture hub (46)), at least proximal tubing (distal section (40)) connected to the lumen joint (46) and at least one distal tubing (proximal section (38)) connected to the lumen joint (46) wherein the medical article (16) extends lengthwise in a longitudinal direction (the longitudinal direction is the direction that extends along the length of catheter (16)); a securement device comprising: a patch (patient-contacting membrane (18) and platform (20)) comprising a first major surface (the upper surface of the platform (20)) configured to receive at least a portion of the medical article (the upper surface of the platform (20) receives catheter (16) as seen in Fig.3), and a second major surface (the bottom surface of patient-contacting membrane (18)), opposite the first major surface, comprising a skin-contact adhesive (the patient-contacting membrane 18 is preferably an adhesive strip that includes a substrate 72; parag. [0054], lines 1-2); and a longitudinal flap (retaining strap (22)) comprising a first major surface (upper surface (124); Fig.6), a second major surface (lower surface (126); Fig.7), opposite the first major surface (the upper (124) and lower (126) surfaces are opposite to each other as seen in Figs.6-7), configured to be coupled to at least a portion of the medical article and coupled to the first major surface of the patch (the lower surface (126) is coupled to the catheter (16) and to the upper surface of platform (20) as seen in Fig.3 and 6-7), a fixed proximal portion (pull-tabs (118); Fig.6) that is fixed with respect to the patch (the pull-tabs (118) are fixed with respect to a hinge (through-holes (128) and connectors (95)) located within a perimeter of the patch, wherein the hinge does not extend to or form a portion of the perimeter of the patch (the hinge (128 and 95) is within the parameter of the patch (20 and 18) and do not form a portion of its perimeter; the connectors (95) and the through-holes (128) to not form a portion of the perimeter of platform (20); Fig.3), the hinge (the hinge (128 and 95) is within the parameter of the patch (20 and 18) and do not form a portion of its perimeter; Fig.3)(95 and 128) having a lateral width that is perpendicular to the longitudinal direction (the lateral width of the hinge is perpendicular to the longitudinal direction (lengthwise direction of the catheter)), the lateral width of the hinge being less than a lateral width of the patch  and less than a lateral width of the flap (the hinge is part of the flap (130), so it’s lateral width is less than the lateral width of the flap (130); Fig.3), and 3the a free distal portion (stretch portion (122) and the pull-tabs (120)) that is movable in the longitudinal direction via the hinge (128 and 95) with respect to the patch (18 and 20)  and the fixed proximal portion (118) of the flap between an open position (Fig.2) and a closed position (Fig.3), the free distal portion being configured to secure at least the lumen joint (46) of the medical article (16) to the first major surface (upper surface of the platform (20)) of the patch (the pull-tabs (120) and stretch portion (122) secure the suture hub (46) of the catheter (16) to the upper surface of the platform as seen in Fig.3) .
Smith does not explicitly disclose a multi-lumen joint, two proximal tubings wherein a hinge is dimensioned to be received between two adjacent proximal tubings of the medical article.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Bierman to have a multi-lumen joint with two proximal tubings in order to deliver more than one fluid and a hinge located between adjacent proximal tubings in order to enhance securement of the proximal tubings.

    PNG
    media_image1.png
    182
    135
    media_image1.png
    Greyscale





Regarding Claim 2, Smith as modified discloses the system of claim 1, and further discloses wherein the hinge (128 and 95) provides a longitudinal stop to the multi-lumen medical article (the hinge secures the catheter (12) along the longitudinal axis; Fig.3). 
Regarding Claim 3, Smith as modified discloses the system of claim 1, and further discloses wherein the flap (22) further includes at least two proximal cutaway regions (catheter-receiving openings (138); Fig,3) located adjacent the fixed proximal portion (118) of the flap (the catheter-receiving openings (138) are adjacent to the pull-tabs (118) as seen in Fig.3), each proximal cutaway region extending from a perimeter of the flap toward a central portion of the flap (the catheter-receiving openings (138) extend from the perimeter (edge) of the retaining strap (22) into its center; Fig.3), wherein each of the proximal cutaway regions (138) is configured to receive a proximal tubing of the medical article (the catheter-receiving openings (138) are fully capable of receiving the distal section (40); Figs.3-4), and wherein the hinge (95 and 128) is located between two adjacent proximal cutaway regions (Fig.3).
Regarding Claim 4, Smith as modified discloses the system of claim 1, and further discloses wherein the flap (22) includes at least one proximal cutaway region (138) extending from a perimeter of the flap toward a central portion of the flap (the catheter-receiving openings (138) extend from the perimeter (edge) of the retaining strap (22) into its center; Fig.3), wherein the proximal cutaway region (138) is configured to receive a proximal tubing (40) of the medical article (Figs.3-4), and wherein each proximal cutaway region (138) is defined at least partially by a proximal projection (Detail A; see below) of the flap.

    PNG
    media_image2.png
    409
    381
    media_image2.png
    Greyscale







Regarding Claim 5, Smith as modified discloses the system of claim 4, and further discloses wherein the proximal projection (Detail A) includes the fixed proximal portion (118) and the hinge (128 and 95) of the flap (the proximal projections includes pull-tabs (118) and the through-hole (128) of the hinge).
the system of claim 4, and further discloses wherein the flap (22) includes two proximal cutaway regions (138) and three proximal projections (there are five proximal projections (Detail A) and four catheter-receving openings (138); Fig.3), and wherein a middle proximal projection includes the fixed proximal portion and the hinge of the flap (there are two proximal projections (Detail A) that include the pull-tabs (118) and the hinge (95 and 128)).
Regarding Claim 7, Smith as modified discloses the system of claim 4, and further discloses wherein at least one proximal cutaway region (Detail A) is defined by (i) a first proximal projection of the flap that includes the fixed proximal portion and the hinge of the flap (there are two proximal projections (Detail A) that include the pull-tabs (118) and the hinge (95 and 128)) and (ii) a second proximal projection configured to be 4wrapped around at least a portion of the medical article when the flap is secured to the medical article (two proximal projections (Detail A) wrap around the catheter (16) as seen in Fig.3).
Regarding Claim 9, Smith as modified discloses the system of claim 1, and further discloses wherein the flap (22) includes at least one distal cutaway region (distal catheter-receiving openings (138); there are four catheter-receiving openings (138)) located in the free distal portion of the flap (122 and 120), the at least one distal cutaway region (138) extending from a perimeter of the flap toward a central portion of the flap (the catheter-receiving openings (138) extend from the perimeter (edge) of the retaining strap (22) into its center; Figs.3-4), wherein the at least one distal cutaway region is dimensioned to receive a distal tubing  (38) of the medical article (the catheter-receiving openings (138) receives the proximal section (38); Fig.3).
the system of claim 1, and further discloses wherein the flap is integrally formed with the patch (one or both ends 116 of the retaining strap 22 could be molded with, over-molded to, adhered to, or otherwise non-removably (e.g., integrally) fixed to the platform 20; parag. [0071], lines 2-4).
Regarding Claim 14, Smith as modified discloses the system of any of claim 1, and further discloses wherein the fixed proximal portion (118) and the free distal portion (122 and 120) are separated by an angle (Fig.6) and are arranged wherein the angle decreases as the free distal portion moves from the open position (Fig.2) to the closed position (Fig.3) (the angle between the pull-tabs (118) and the distal portion (120 and 122) decreases when the catheter (16) is secured; Fig.3).
Regarding Claim 15, Smith as modified discloses the system of claim 1, and further discloses wherein the fixed proximal portion (118) of the flap (22) is located proximally with respect to the hinge (95 and 128) of the flap (the pull-tabs (118) is located proximally with respect to the hinge (95 and 128) as seen in Figs.3 and 6).
Regarding Claim 16, Smith as modified discloses the system of claim 2, and further discloses wherein the flap further includes at least two proximal cutaway regions (138) located adjacent the fixed proximal portion (118) of the flap (the catheter-receiving openings (138) are adjacent to the pull-tabs (118) as seen in Fig.3), each proximal cutaway region extending from a perimeter of the flap toward a central portion of the flap (the catheter-receiving openings (138) extend from the perimeter (edge) of the retaining strap (22) into its center; Fig.3), wherein each of the proximal cutaway regions is configured to receive a proximal tubing of the medical article (the catheter-receiving openings (138) are fully capable , and wherein the hinge (95 and 128) is located between two adjacent proximal cutaway regions (Fig.3).
Regarding Claim 17, Smith as modified discloses the system of claim 2, and further discloses wherein the flap (22) includes at least one proximal cutaway region (138) extending from a perimeter of the flap toward a central portion of the flap (the catheter-receiving openings (138) extend from the perimeter (edge) of the retaining strap (22) into its center; Fig.3), wherein the proximal cutaway region (138) is configured to receive a proximal tubing (40) of the medical article (Figs.3-4), and wherein each proximal cutaway region (138) is defined at least partially by a proximal projection (Detail A) of the flap (22).
Regarding Claim 18, Smith as modified discloses the system of claim 3, and further discloses wherein the flap (22) includes at least one proximal cutaway region (138) extending from a perimeter of the flap toward a central portion of the flap (the catheter-receiving openings (138) extend from the perimeter (edge) of the retaining strap (22) into its center; Fig.3), wherein the proximal cutaway region (138) is configured to receive a proximal tubing of the medical article (the catheter-receiving openings (138) are fully capable of receiving the distal section (40); Figs.3-4), and wherein each proximal cutaway region (138) is defined at least partially by a proximal projection (Detail A; see above) of the flap (22).
Regarding Claim 19, Smith as modified discloses the system of claim 5, and further discloses wherein the flap (22) includes two proximal cutaway regions (138) and three proximal projections (there are five proximal projections (Detail A) and four catheter-receving openings (138); Fig.3), and wherein the middle proximal projection includes the fixed proximal portion and the hinge of the flap (there are two proximal projections (Detail A) that include the pull-tabs (118) and the hinge (95 and 128)).
Regarding Claim 20, Smith as modified discloses the system of claim 5, and further discloses wherein at least one proximal cutaway region (Detail A) is defined by (i) a first proximal projection of the flap that includes the fixed proximal portion and the hinge of the flap (there are two proximal projections (Detail A) that include the pull-tabs (118) and the hinge (95 and 128)) and (ii) a second proximal projection configured to be 6wrapped around at least a portion of the medical article when the flap is secured to the medical article (two proximal projections (Detail A) wrap around the catheter (16) as seen in Fig.3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Smith (US 2015/0112270) (Figs.2-3 and 5-7); in view of Bierman (US 7354421) and Coronel (US 2009/0038123).
Regarding Claim 8, Smith as modified discloses all of the limitations claim 4 above.
Smith does not appear to disclose that at least one proximal cutaway regions is rectangular or triangular.
Coronel teaches it was known in the art to have a slit (39 and 59; Figs. 4 and 5) with a triangular or rectangular shape. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Coronel to have a cutaway (39 & 59) with a triangular (Fig.4) or a rectangular (Fig.5) shape in order to secure one or more objects (article) together and will reduce the time and cost (using less material) of manufacturing the flap.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0112270) (Figs.2-3 and 5-7); in view of Bierman (US 7354421) and  Lacko (US 4490141).
Regarding Claim 10, Smith as modified discloses all of the limitations claim 1 above.
Smith does not appear to disclose the patch and the flap are free of any rigid components.
Lacko teaches it was known in the art to have an anchoring portion (18; Fig.1) and a stabilizing portion (20) free of any rigid components (Figs.4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Lacko to have the flap and the patch free of any rigid components in order to facilitate and utilize the securement of the device to the patient.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith 1 (US 2015/0112270) (Figs.2-3 and 5-7); in view of Bierman (US 7354421) and Karim (US 2017/0072168).
Regarding Claim 11, Smith as modified discloses all of the limitations claim 1 above.
Smith does not appear to disclose a post coupled to the first major surface of the patch and located adjacent the hinge, such that the post is configured to provide a longitudinal stop for the medical article and wherein at least a portion of the post is dimensioned to be received between two adjacent proximal tubings of the medical article.
Karim teaches it was known in the art to have first arm (120; Fig.2) coupled to the first major surface (112) of the patch (base (110) and base dressing (104)) (a first arm (120) that is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Karim to have a port in order to secure the medical article more in a lateral/longitudinal direction.

    PNG
    media_image3.png
    107
    173
    media_image3.png
    Greyscale

[AltContent: rect][AltContent: rect]


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0112270) (Figs.2-3 and 5-7); in view of Bierman (US 7354421) and Boyd (US 3,834,380).
Regarding Claim 13, Smith discloses all of the limitations claim 1 above.
Smith does not appear to disclose that the fixed portion of the flap is located distally with respect to the hinge of the flap.
Boyd teaches it was known in the art to have a fixed portion (Detail I, see below) of the flap (22; Fig.7) is located distally (see below) with respect to the cylindrical clamping tube (26) of the flap (22) (the fixed portion of the flap can be located distally and proximally with respect to the hinge).
.


    PNG
    media_image4.png
    392
    629
    media_image4.png
    Greyscale






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783